Citation Nr: 0936778	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a boxer's fracture, 5th metacarpal, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from November 1983 to 
June 1984.  Thereafter, he was a Member of the Army Reserve.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

In September 2007, the Board remanded this matter to the RO 
for additional development.  After completing the requested 
actions, the RO continued the denial of the claim (as 
reflected in a July 2009 supplemental statement of the case 
(SSOC)) and returned this matter to the Board for additional 
appellate consideration.

As was noted in the prior remand, in a July 2005 statement, 
the Veteran claimed that he was unable to work because of his 
medical conditions.  A claim for entitlement to a total 
rating for compensation based upon individual unemployability 
has been reasonably raised by the record.  As this claim has 
been neither procedurally prepared nor certified for 
appellate review, the Board is, again, referring it to the RO 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Initially, the Board notes that Northamptom VA Medical Center 
records dated from August 2007 to August 2008 indicate that 
the Veteran receives treatment at the Boston VA medical 
center, to include the Boston VA pain clinic, for his 
service-connected right hand disability on appeal.  While the 
RO informed the Veteran in a February 2009 letter that his 
medical records from the Boston VA Healthcare System had been 
requested, they have not yet been associated with the claims 
file.  
As such, another remand is warranted for the RO/AMC to obtain 
all outstanding  pertinent medical records from the Boston VA 
Healthcare System, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2008) as regards requests 
for records from Federal facilities.  See Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

In addition, in an August 2009 post-remand brief, the 
Veteran's representative asserted that the Veteran's service-
connected right hand disability is more severe than reflected 
in the current noncompensable rating and that his right hand 
disability continues to worsen.  The Board notes that 
Northamptom VAMC records from August 2008 reflect that the 
Veteran receives pain medication consisting of MS Contin, 
Oxycodone, and Gabapentin for his right hand and right wrist 
pain, and an August 2007 record reflects that the Veteran has 
received right stellate nerve blocks for his right hand and 
wrist pain.  
 
Therefore, the Board finds that a medical determination as to 
the severity of the Veteran's service-connected right hand 
disability is warranted, especially in this particular 
instance because the Veteran also has a significant right 
wrist disorder that is not service-connected.  In this 
regard, the Board notes that in 1997 or 1998 the Veteran 
sustained a right wrist scaphold fracture for which he has 
received ongoing VA medical treatment.  The Board emphasizes 
that if it is not possible to distinguish the effects of 
service-connected and nonservice-connected disorders, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the Veteran's service-connected disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).  Accordingly, the RO should arrange 
for the Veteran to undergo a VA orthopedic examination, by an 
examiner with the appropriate expertise, at a VA medical 
facility.
  
Furthermore, given the Veteran's contentions that he is not 
able to work because of his service-connected right hand 
disability; on remand, the RO should also adjudicate whether 
this claim meets the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should obtain from the 
Boston VA Healthcare System, to include 
the pain clinic, all outstanding medical 
records pertaining to the Veteran's 
service-connected right hand disability on 
appeal.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
orthopedic examination, by an appropriate 
examiner, at a VA medical facility. The 
entire claims file must be provided to 
the examiner designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions. All necessary tests and 
studies, to include X-rays, should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should determine the current 
nature and severity of the Veteran's 
service-connected right hand disability.  
Orthopedic (to include range of motion in 
degrees) and neurologic manifestations 
should be described in detail.  The 
examiner should comment on any additional 
loss of range of motion or other 
impairment that occurs on use or during 
flare-ups. 
The examiner should also comment upon the 
impact of the Veteran's service-connected 
right hand disability on his 
employability.

The examiner, to the extent possible, is 
requested to distinguish the symptoms of 
the Veteran's service-connected right 
hand disability from those attributable 
to any nonservice-connected right upper 
extremity disorder identified; however, 
if it is not medically possible to do so, 
the examiner should clearly state that 
for the record.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate the  claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must discuss whether 
"staged" ratings are warranted pursuant 
to Fenderson, cited to above, and 
specifically consider whether the 
criteria for a referral for assignment of 
a higher rating on an extra-schedular 
basis, pursuant to 38 C.F.R. § 
3.321(b)(1) have been met. 

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.  The 
Board intimates no opinion as to the 
outcome in this case by the action taken 
herein.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




